department of the treasury internal_revenue_service washington d c mm 4g 9onn aug j y krekkkekekekekeeerkkkee rekkkkekkeakekaekkee tax_exempt_and_government_entities_division u i l kekrerekekeekeeaereee kerekkeeeeeeeerekkeee hrakekkerekkeekeekkee legend taxpayer a taxpayer b ira xx kerekekeekeekeeekkakee company c keke kkkaekrkerekeeekee amount d kekekkeakekkekkeerekeere individual m keekkerekekakekkekkekkk company e hrrakkkekkrkeekkeeeeeee account f rake kererereeekee bank g raekkkeekrrereeeeeraeke ira y kaekekekrekeekekeeeke company k rekkkkekkeekkkkkkeke individual s kekkekekekkeekkkakeke community r kekekrekkrerekeerekee dear kkkkkekeeekekkakkkks this is in response to your letter dated date as supplemented by correspondence dated date date and date in seneuntateaneastese which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintains an individual_retirement_arrangement ira x with company c taxpayer a represents that in date she called individual m her financial advisor at company e and inquired about borrowing money to purchase a new home taxpayer a who states that she has never owned a home asserts that she was informed by individual m that since she had never owned a home she could qualify as a first-time_homebuyer and therefore would be able to withdraw money from ira x to purchase a new home documentation submitted by taxpayer a shows that a distribution of amount d was made from ira x on date and deposited into account f on date account f is a joint savings account taxpayer a maintains with taxpayer b her spouse at bank g shortly after receiving the distribution from ira x taxpayer a states that taxpayer b accepted a job offer in another city that ultimately resulted in them relocating as a result of relocating taxpayer a and taxpayer b decided against purchasing a home in community r a memorandum dated date from individual s of community r to taxpayer a and taxpayer b shows the pricing information and owner specifications for the home taxpayer a and taxpayer b intended to purchase in community r you represent that community r is located approximately miles from city in which taxpayer b accepted new employment taxpayer a states that after she and taxpayer b decided to cancel the purchase of anew home she contacted individual m and inquired about the procedure for redepositing amount d back into an ira taxpayer a states that individual m suggested that she open an ira with company k and faxed the application form to her documentation submitted by taxpayer a shows on date she completed a company k rollover ira application establishing ira y with a deposit of amount d taxpayer a asserts that on date a date that was within the 60-day rollover period she mailed the application via certified mail along with a check in the amount of amount d to company k to the address contained in the application package that was faxed to her by individual m after mailing the application to company k taxpayer a and taxpayer b went on vacation for approximately three weeks and did not return home until date when taxpayer a checked her mail she noticed that the letter that she sent to company k on date had been returned because of an insufficient address taxpayer a contacted individual m who provided her with the correct post office box number taxpayer a states that she remailed the application to visssseatenseassnans company k on date documentation submitted with the case file shows that company k deposited amount d into ira y on date in date taxpayer a and taxpayer b received notice from the internal_revenue_service informing them that they failed to include amount d in income for tax_year i amount d to company k resulted in amount d not being roiled over to another ira within the 60-day rollover period the error committed in mailing the check in the amount of based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is individual not later than the day after the day on which the individual received the payment or distribution or paid into an ira for the benefit of such the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 peer eree re rerards sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case shows that a distribution in the amount of amount d was made from ira x on october taxpayer a represents that she withdrew amount d from ira x to use towards the purchase of a new home documentation submitted by taxpayer a also shows that amount d was deposited into account f on date after deciding not to purchase a new home taxpayer a decided to roll over amount d to another ira documentation submitted by taxpayer a to show her intent to complete a rollover within the 60-day rollover period demonstrates that on date a date that was within the 60-day rollover period she completed a company k rollover ira application with a contribution in the amount of amount d documentation submitted by taxpayer a further shows that on date she mailed via certified mail the ira application and the check in the amount of amount d to company k at the address contained in the written instructions provided to her by individual m the application package was returned to taxpayer a because the post office box number for company k as provided by individual m was incorrect taxpayer a did not receive the returned application until after the 60-day rollover period had expired as soon as taxpayer a discovered that amount d had not been rolled over to another ira within the 60-day rollover period she notified individual m who provided her with the correct address for company k documentation shows that company k deposited amount d into ira y on date even though amount d was not redeposited into ira y within the 60-day rollover period because of errors committed in mailing the ira application and the check ’ kekekekerekereeeeeer to company k taxpayer a’s completion of the ira y application on date demonstrates her intent to preserve amount d as part of her retirement savings therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x documentation submitted by taxpayer a shows that on date amount d was contributed to ira y provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that ira x and jra y satisfy the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code if you have any questions concerning this ruling please contact hari i aaai rras iii iae se te bd ras td sincerely yours angued c26gb pures joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
